Wright, J.,
dissenting. Today the majority has forged a truly remarkable path in the development of insurance law. Historically, in this state and in the vast majority of our sister jurisdictions, punitive or exemplary damages have been awarded for two purposes: punishment of the wrongdoer and deterrence of future egregious conduct. Roberts v. Mason (1859), 10 Ohio St. 277, 280; Saberton v. Greenwald (1946), 146 Ohio St. 414, 424 [32 O.O. 454]; Detling v. Chockley (1982), 70 Ohio St. 2d 134, 136 [24 O.O.3d 239]; 22 American Jurisprudence 2d (1965) 323, Damages, Section 237. Such damages were not intended to serve as a form of reward to the person wronged. Unfortunately, the majority has ignored the well-founded rationale underlying punitive damages and instead has provided an enhanced reward to an adequately compensated party solely for reward’s sake.
In support of its position, the majority states: “Plaintiff submits that approximately thirty-five jurisdictions around the country have allowed the recovery of punitive damages under various insurance policies.” The majority then attempts to buttress this statement by citing Annotation (1982), 16 A.L.R. 4th 11. This quoted passage, even if accepted as accurate, which it is not, pertains only to liability insurance policies. In fact, liability insurance is precisely — and solely — the type of insurance scrutinized by this annotation. Unfortunately, the majority fails to note that the case at bar involves an uninsured motorist provision of an automobile insurance policy. The annotation expressly defines its scope and makes manifestly clear the distinction between these types of insurance coverage. The annotation states:
“As used herein, the term ‘liability insurance’ means a policy or contract of insurance whereby the insurer agrees to protect the insured against liability arising from an act or omission of the insured which causes injury to the person or property of a third person, the liability of the insurer attaching upon the determination that the insured is liable for such act or omission. * * * Thus, this annotation does not consider coverage of punitive or exemplary damages under an uninsured motorist provision of an automobile insurance policy, which provision is generally designed to protect an insured who is himself injured through the fault of another.” (Emphasis added.) Id. at 14, fn. 2.
Thus, the cited authority is inapposite to the situation existing in the present case. In light of this consideration, it becomes apparent that the majority is unable to cite any cases which provide for the recovery of punitive damages against an insurer pursuant to the uninsured motorist provision of an insurance policy.
Furthermore, assuming arguendo that the annotation is at least somewhat pertinent, the majority conveniently ignores the fact that the courts are actually evenly divided regarding the issue of recovering *202punitive damages under liability insurance policies. According to my reading of the annotation, exemplary damages are most typically awarded where the language of the insurance policy can be reasonably construed to envision such recovery. This is certainly not true of the policy language in the present case. In a great many cases involving policy language effectively identical to the language existing herein, recovery of punitive damages against the insurer was denied. See, e.g., Universal Indemn. Ins. Co. v. Tenery (1934), 96 Colo. 10, 39 P. 2d 776; Ging v. American Liberty Ins. Co. (N.D. Fla. 1968), 293 F. Supp. 756, reversed on other grounds (C.A.. 5, 1970), 423 F. 2d 115; Crull v. Gleb (Mo. App. 1964), 382 S.W. 2d 17; Nationwide Mut. Ins. Co. v. Knight (1977), 34 N.C. App. 96, 237 S.E. 2d 341.
The majority also cites Kish v. Central Natl. Ins. Group (1981), 67 Ohio St. 2d 41 [21 O.O.3d 26], for the proposition that “an uninsured motorist provision extends to injuries which were intentionally inflicted by an uninsured motorist.” That is all well and good except that Kish involved essentially the availability of compensatory, and not punitive, damages. Thus, Kish lends no support to the majority’s position.
The entire majority opinion is premised primarily upon a very liberal interpretation of the relevant insurance policy language. This argument is also untenable. The insurance policy in this case states, in pertinent part, that the insurer “will pay damages which a covered person is legally entitled to recover from the owner or operator of an uninsured motor vehicle became of bodily injury sustained by a covered person and caused by an accident. * * *” (Emphasis added.)
The express terms of the policy provide that an insurer’s liability is limited to damages for bodily injury only. Thus, an insured may recover only compensatory damages. Yet, the majority somehow has construed this provision to include all damages which might be granted at trial as between the wrongdoer and the aggrieved party. I have no quarrel with the fact that the injured party was entitled to punitive damages as against the wrongdoer under the facts of this case. However, the logic of punishing the J. C. Penney Casualty Insurance Company by means of an award of exemplary damages escapes me.
Finally, the majority opinion sadly neglects well-reasoned public policy considerations. Indeed, coverage for exemplary damages is generally regarded as contrary to sound public policy. The criteria by which an insurance contract is tested for public policy considerations was articulated thusly in Solo Cup Co. v. Federal Ins. Co. (C.A. 7, 1980), 619 F. 2d 1178, 1187, and L’Orange v. Med. Protective Co. (C.A. 6, 1968), 394 F. 2d 57, 60: “[T]he violation of public policy is measured by the tendency of the contract to injure the public good rather than the actual injury under the particular circumstances.” The present insurance policy, as construed by the majority to allow for punitive damages, fails to satisfy this test. The allowance of punitive damages can only inure to the detriment of the *203public in the form of higher insurance premiums and economically debilitated insurers. Surely this greater injury to the economic interests of society outweighs the interests of an injured, though adequately compensated, party.
Until today, this court has not addressed whether punitive damages are insurable, although at least two Ohio appellate courts have considered the issue and decided that as a matter of public policy, liability against punitive damages is not insurable. See Willowick Towers Invest. Co. v. General Ins. Co. (Sept. 22, 1980), Lake App. No. 7-239, unreported; and Troyer v. Horvath (Nov. 3, 1983), Cuyahoga App. No. 46530, unreported. A survey of those states which have addressed the public policy concerns underlying this issue leads to two conclusions:
(1) Where punitive damages are awarded as punishment rather than as an element of damages, the punitives will not be insurable as a matter of public policy; and
(2) punitive damages will not be insurable where the insured had a specific intent to cause the injuries.
As previously noted, Ohio law has long been clear as to the public policy rationale supporting the award of punitive damages: punishment of the wrongdoer and deterrence. Roberts v. Mason, supra; Saberton v. Greenwald, supra; Detling v. Chockley, supra. Until these cases are overruled and the public policy considerations upon which they are based are somehow changed to require the punishment of an innocent third party, today’s decision is indefensible and simply cannot be reconciled.
In sum, I am truly disheartened by the result reached in this case since it has no foundation in law, public policy, or reason. The more one attempts to explain the result, the less one is able to understand it. The result reached today lends credence to the charge that the insurance industry has been targeted for punishment.
Accordingly, I must dissent.
Holmes, J., concurs in the foregoing dissenting opinion.